EXHIBIT (a)(1)(A) Offer To Purchase For CashAll Outstanding Shares Of Common Stockof Celera Corporation at $8.00 Per Share by SPARK ACQUISITION CORPORATION a wholly-owned subsidiary of Quest Diagnostics Incorporated THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME,ON APRIL 25, 2 The Offer is being made pursuant to an Agreement and Plan of Merger, dated as of March 17, 2011 (as it may be amended or supplemented from time to time, the  Merger Agreement ), by and among Quest Diagnostics Incorporated, a Delaware corporation ( Quest Diagnostics ), Spark Acquisition Corporation, a Delaware corporation (the  Purchaser ) and a wholly-owned subsidiary of Quest Diagnostics, and Celera Corporation, a Delaware corporation ( Celera ). The Merger Agreement provides, among other things, that following completion of the Offer and subject to certain conditions, the Purchaser will merge with and into Celera (the  Merger ), with Celera continuing as the surviving corporation and a wholly-owned subsidiary of Quest Diagnostics. The Celera board of directors has, by unanimous vote of those present and voting, (a) determined that the transactions contemplated by the Merger Agreement, including the Offer and the Merger, are fair to, and in the best interests of, Celera and its stockholders, (b) approved and declared advisable the Merger Agreement and the transactions contemplated thereby, including the Offer and the Merger, and (c) recommended that the stockholders of Celera accept the Offer, tender their Shares to the Purchaser in the Offer and, to the extent stockholder approval is required under applicable law, adopt the Merger Agreement. There is no financing condition to the Offer. The Offer is conditioned upon there being validly tendered and not properly withdrawn prior to the expiration of the Offer that number of shares of Celera common stock, par value $0.01 per share (the  Shares ), which, together with the number of Shares (if any) then beneficially owned by Quest Diagnostics or the Purchaser or with respect to which Quest Diagnostics or the Purchaser otherwise has, directly or indirectly, sole voting power, represents at least a majority of the Shares then outstanding (determined on a fully diluted basis (excluding from the number of tendered Shares, but not from the outstanding Shares, Shares tendered pursuant to the guaranteed delivery procedures that have not yet been delivered in settlement or satisfaction of such guarantee)) and entitled to vote in the election of directors or (if a greater majority) upon the adoption of the Merger Agreement on the date Shares are accepted for payment. The Offer is also subject to the satisfaction of additional conditions set forth in this Offer to Purchase, including the expiration or termination of the applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. See Section 14Conditions of the Offer. Questions and requests for assistance may be directed to D.F. King & Co., Inc., the Information Agent, or Morgan Stanley & Co. Incorporated, the Dealer Manager, at their respective addresses and telephone numbers set forth below and on the back cover of this Offer to Purchase. Additional copies of this Offer to Purchase, the related Letter of Transmittal, the Notice of Guaranteed Delivery and other related materials may be obtained from the Information Agent. Stockholders of Celera also may contact their broker, dealer, commercial bank, trust company or other nominee for copies of these documents. The Dealer Manager for the Offer is: The Information Agent for the Offer is: D.F. King & Co., Inc. 48 Wall Street22 nd FloorNew York, New York 10005Call Collect: 212-269-5550orCall Toll-Free: 1-800-347-4750Email: tender@dfking.com 1585 Broadway New York, New York 10036 Call Toll-Free: 1-855-483-0952 March 28, 2011 IMPORTANT Stockholders of Celera desiring to tender Shares must: 1. For Shares that are registered in the name of a broker, dealer, commercial bank, trust company or other nominee:  contact the broker, dealer, commercial bank, trust company or other nominee and request that the broker, dealer, commercial bank, trust company or other nominee tender the Shares to the Purchaser before the expiration of the Offer. 2. For Shares that are registered in the stockholders name and held in book-entry form:  complete and sign the Letter of Transmittal in accordance with the instructions in the Letter of Transmittal or prepare an Agents Message (as defined in Section 2Acceptance for Payment and Payment for Shares);  if using the Letter of Transmittal, have the stockholders signature on the Letter of Transmittal guaranteed if required by Instruction 1 of the Letter of Transmittal;  deliver an Agents Message or the Letter of Transmittal, properly completed and duly executed, and any other required documents to Computershare Trust Company, N.A., the Depositary for the Offer, at its address on the back of this Offer to Purchase before the expiration of the Offer; and  transfer the Shares through book-entry transfer into the account of the Depositary before the expiration of the Offer. 3. For Shares that are registered in the stockholders name and held as physical certificates:  complete and sign the Letter of Transmittal in accordance with the instructions in the Letter of Transmittal;  have the stockholders signature on the Letter of Transmittal guaranteed if required by Instruction 1 to the Letter of Transmittal; and  deliver the Letter of Transmittal properly completed and duly executed, the certificates for such Shares and any other required documents to the Depositary, at its address on the back of this Offer to Purchase before the expiration of the Offer. The Letter of Transmittal, the certificates for the Shares and any other required documents must be received by the Depositary before the expiration of the Offer, unless the procedures for guaranteed delivery described in Section 3Procedures for Accepting the Offer and Tendering Shares are followed. The method of delivery of Shares, the Letter of Transmittal and all other required documents, including delivery through the Depositary, is at the election and risk of the tendering stockholder. SUMMARY TERM SHEET The information contained in this summary term sheet is a summary only and is not meant to be a substitute for the more detailed description and information contained in the remainder of this Offer to Purchase, the Letter of Transmittal and the Notice of Guaranteed Delivery. You are urged to read carefully this Offer to Purchase, the Letter of Transmittal and the Notice of Guaranteed Delivery in their entirety. Securities Sought: All of the outstanding shares of common stock, par value $0.01 per share (the  Celera Common Stock  or the  Shares ), of Celera. Offer Price Per Share: $8.00 net to the holder thereof in cash (the  Offer Price ), without interest thereon and less any required withholding of taxes. Scheduled Expiration of the Offer: 5:00 p.m., New York City time, on April 25, 2011. The Purchaser: Spark Acquisition Corporation (the  Purchaser ), a wholly-owned subsidiary of Quest Diagnostics Incorporated ( Quest Diagnostics ). Minimum Condition: The number of Shares validly tendered and not properly withdrawn prior to the expiration of the Offer which, together with the number of Shares (if any) then beneficially owned by Quest Diagnostics or the Purchaser or with respect to which Quest Diagnostics or the Purchaser otherwise has, directly or indirectly, sole voting power, represents at least a majority of the Shares then outstanding (determined on a fully diluted basis (excluding from the number of tendered Shares, but not from the outstanding Shares, Shares tendered pursuant to the guaranteed delivery procedures that have not yet been delivered in settlement or satisfaction of such guarantee)) and entitled to vote in the election of directors or (if a greater majority) upon the adoption of the Merger Agreement on the date the Shares are accepted for payment. Recommendation of theCelera Board of Directors: The Celera board of directors, by unanimous vote of those present and voting, recommended that the stockholders of Celera accept the Offer, tender their Shares to the Purchaser in the Offer and, to the extent stockholder approval is required under applicable law, adopt the Merger Agreement. Who is offering to buy my securities? The Purchaser, a Delaware corporation, was formed for the purpose of making this Offer. The Purchaser is a wholly-owned subsidiary of Quest Diagnostics, a Delaware corporation. Quest Diagnostics is one of the worlds leading providers of diagnostic testing, information and services. Unless the context indicates otherwise, in this Offer to Purchase we use the terms us, we and our to refer to Spark Acquisition Corporation and, where appropriate, Quest Diagnostics. We use the term Quest Diagnostics to refer to Quest Diagnostics Incorporated alone, the term Purchaser to refer to Spark Acquisition Corporation alone and the term Celera to refer to Celera Corporation. See the Introduction to this Offer to Purchase and Section 9Certain Information Concerning Quest Diagnostics and the Purchaser. 1 What are the classes and amounts of securities sought in the Offer? We are offering to purchase all of the outstanding Shares on the terms and subject to the conditions set forth in this Offer to Purchase. See the Introduction to this Offer to Purchase and Section 1Terms of the Offer. How much are you offering to pay? Will I have to pay any fees or commissions? We are offering to pay $8.00 per Share, net to the holder thereof in cash, without interest and less any required withholding of taxes. If you are a stockholder of Celera who has Shares registered in your name and you tender directly to the Depositary, you will not be charged brokerage fees or commissions. If you hold your Shares through a broker, dealer, commercial bank, trust company or other nominee and your broker, dealer, commercial bank, trust company or other nominee tenders your Shares on your behalf, your broker, dealer, commercial bank, trust company or other nominee may charge you a fee or commission for doing so. You should consult your broker, dealer, commercial bank, trust company or other nominee to determine whether any charges will apply. See the Introduction to this Offer to Purchase and Section 1Terms of the Offer. Do you have the financial resources to make payment? Yes. Quest Diagnostics, our parent company, will provide us with sufficient funds to purchase all Shares validly tendered in the Offer and to provide funding for our acquisition of the remaining Shares in the Merger, which is expected to follow the successful completion of the Offer in accordance with the terms and conditions of the Merger Agreement. Quest Diagnostics intends to obtain such funds from its cash on hand and under existing credit facilities, the proceeds of which may be used for general corporate purposes. The Offer is not conditioned upon Quest Diagnostics or us obtaining financing. See Section 12Source and Amount of Funds. Is your financial condition relevant to my decision to tender my Shares in the Offer? No. We do not think our financial condition is relevant to your decision whether to tender your Shares and accept the Offer because:  the Offer is being made for all outstanding Shares solely for cash;  we will have sufficient funds and financial resources available to purchase all Shares validly tendered in the Offer or acquired in the Merger;  the Offer is not subject to any financing condition; and  if we consummate the Offer, we will acquire any remaining Shares for the same cash price in the Merger. See Section 12Source and Amount of Funds. What does the Celera board of directors think of the Offer? The Celera board of directors has, by unanimous vote of those present and voting, (a)determined that the transactions contemplated by the Merger Agreement, including the Offer and the Merger, are fair to, and in the best interests of, Celera and its stockholders, (b) approved and declared advisable the Merger Agreement and the transactions contemplated thereby, including the Offer and the Merger, and (c) recommended that the stockholders of Celera accept the Offer, tender their Shares to the Purchaser in the Offer and, to the extent stockholder approval is required under applicable law, adopt the Merger Agreement. A more complete description of the recommendation of the Celera board of directors is set forth in Celeras Tender Offer Solicitation/Recommendation Statement on Schedule 14D-9, which is being mailed to the stockholders of Celera substantially contemporaneously with this Offer to Purchase. See the Introduction to this Offer to Purchase. 2 What is the Top-Up Option and when could it be exercised? Celera has granted us an irrevocable option (the  Top-Up Option ), exercisable only after acceptance by the Purchaser of, and payment for, Shares tendered in the Offer, to purchase for consideration at a price per Share equal to the Offer Price up to that number of newly issued Shares (the  Top- Up Shares ) equal to the number of Shares that, when added to the number of Shares owned by us and Quest Diagnostics immediately following the consummation of the Offer, will constitute one share more than 90% of the Shares then outstanding on a fully diluted basis (after giving effect to the issuance of the Top-Up Shares but excluding from our ownership, but not from the outstanding Shares, Shares tendered pursuant to guaranteed delivery procedures that have not yet been delivered in settlement or satisfaction of such guarantee). The Top-Up Option is not exercisable unless immediately after such exercise and issuance of the Top-Up Shares, Parent and Purchaser will then hold, in the aggregate, at least 90% of the issued and outstanding Shares (assuming the issuance of the Top-Up Shares). In no event shall the Top - Up Option be exercisable to the extent the number of Shares issuable upon the exercise of the Top - Up Option would exceed the number of Celeras then authorized and unissued Shares. See Section 11(b)The Merger Agreement and Section 11(g)Plans for Celera. How long do I have to decide whether to tender my Shares in the Offer? You will have at least until the expiration of the Offer to tender your Shares in the Offer. The current expiration of the Offer is 5:00 p.m., New York City time, on April 25, 2011, unless we extend the period of time for which the initial offering period of the Offer is open. If you cannot deliver everything required to make a valid tender by that time, you may still participate in the Offer by using the guaranteed delivery procedure that is described later in this Offer to Purchase prior to that time. See Section 1Terms of the Offer and Section 3Procedures for Accepting the Offer and Tendering Shares. Can the Offer be extended and under what circumstances? Yes. We have agreed in the Merger Agreement that:  We will extend the Offer for successive periods of up to twenty (20) business days each if, at the then-scheduled expiration of the Offer, any of the conditions to the Offer set forth in Section 14Conditions of the Offer are not satisfied or, where permitted by applicable law, waived by us or Quest Diagnostics.  We will also extend the Offer for any period required by applicable law or applicable rule, regulation, interpretation or position of the United States Securities and Exchange Commission ( SEC ) or its staff applicable to the Offer. Notwithstanding the foregoing, we will not be required to extend the Offer for any reason beyond September 17, 2011. Following our acceptance and payment for Shares tendered in the Offer, we will, in order to enable us to acquire 90% of the Shares then outstanding, except in the event that we exercise the Top-Up Option, provide for a subsequent offering period (and one or more extensions thereof) of not more than twenty (20) business days in the aggregate. During such subsequent offering period all Shares that are validly tendered pursuant to the Offer will be immediately accepted for payment by us and we will immediately pay for such Shares at the Offer Price. See Section 1Terms of the Offer for more details on our obligation and ability to extend the Offer. 3 How will I be notified if the Offer is extended? If we extend the Offer, we will inform Computershare Trust Company, N.A., which is the Depositary for the Offer, of any extension and will issue a press release announcing the extension not later than 9:00 a.m., New York City time, on the next business day after the day on which the Offer was previously scheduled to expire. See Section 1Terms of the Offer. If we elect to provide or extend any subsequent offering period, a public announcement of such period or extension will be made not later than 9:00 a.m., New York City time, on the next business day following the previously scheduled expiration date of the Offer or the date of termination of any prior subsequent offering period. What is the Minimum Condition to the Offer? We are not obligated to accept for payment or pay for any Shares in the Offer unless the number of Shares validly tendered and not properly withdrawn prior to the expiration of the Offer which, together with the number of Shares (if any) then beneficially owned by Quest Diagnostics or us or with respect to which Quest Diagnostics or we otherwise have, directly or indirectly, sole voting power, represents at least a majority of the Shares then outstanding (determined on a fully diluted basis (excluding from the number of tendered Shares, but not from the outstanding Shares, Shares tendered pursuant to the guaranteed delivery procedures that have not yet been delivered in settlement or satisfaction of such guarantee)) and entitled to vote in the election of directors or (if a greater majority) upon the adoption of the Merger Agreement on the date the Shares are accepted for payment (collectively, the  Minimum Condition ). What are the conditions to the Offer other than the Minimum Condition? In addition to the Minimum Condition, we are not obligated to accept for payment or pay for any validly tendered Shares (subject to applicable rules and regulations of the SEC) and may delay the acceptance for payment of or the payment for any validly tendered Shares (subject to applicable rules and regulations of the SEC), if: (a) at or prior to the expiration of the Offer, the applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the  HSR Act ), has not expired or been earlier terminated; (b) any of the following conditions has occurred and is continuing at the expiration of the Offer: (i) there is instituted or pending any claim, action, suit, proceeding or investigation (each, an  Action ) by or before any U.S. governmental entity or a non-U.S. governmental entity of competent jurisdiction against Quest Diagnostics, us, Celera or any subsidiary of Celera:  challenging the acquisition by Quest Diagnostics or us of any Shares pursuant to the Offer or seeking to make illegal, restrain or prohibit the making or consummation of the Offer or the Merger;  seeking to prohibit or impose limitations on our ability or the ability of Quest Diagnostics, or otherwise to render Quest Diagnostics or us unable, to accept for payment, pay for or purchase any or all of the Shares pursuant to the Offer or the Merger, or seeking to require divestiture of any or all of the Shares to be purchased pursuant to the Offer or in the Merger;  seeking to prohibit or impose any limitations on our ability or the ability of Quest Diagnostics effectively to acquire, hold or exercise full rights of ownership of the Shares to be purchased pursuant to the Offer or otherwise in the Merger, including the right to vote the Shares purchased by it on all matters properly presented to the stockholders of Celera; or 4  which could otherwise have a material adverse effect on the business, assets, liabilities, results of operations or conditions of Celera and the subsidiaries of Celera (taken as a whole); (ii) there is any law, statute, code, ordinance, rule, regulation, requirement, regulatory interpretation, order, writ, judgment, decision, injunction, decree, stipulation, determination, ruling, subpoena, verdict, award, settlement agreement or similar agreement, arbitration award or finding by or with any U.S. governmental entity or non-U.S. governmental entity enacted, entered, enforced, promulgated or which is deemed applicable to the Offer, the Merger or any other transaction contemplated by the Merger Agreement, or any other action is taken by any governmental entity, other than the application to the Offer or the Merger of applicable waiting periods under the HSR Act, that is, in the reasonable judgment of Quest Diagnostics and us, likely, individually or in the aggregate, to result, directly or indirectly, in any of the consequences referred to in paragraph (i) above or has the effect of making the Offer, the Merger or any other transaction contemplated by the Merger Agreement illegal or which has the effect of prohibiting or otherwise preventing the consummation of the Offer, the Merger or any other transaction contemplated by the Merger Agreement; (iii) the representations and warranties of Celera set forth in the Merger Agreement as to capitalization fail to be true and correct, other than in any insignificant respect, as of the expiration date of the Offer with the same force and effect as if made on and as of such date, except for representations and warranties that relate to a specific date or time (which need only be so true and correct as of such date or time); (iv) the representation and warranty of Celera set forth in the Merger Agreement as to there having been no Celera Material Adverse Effect (as defined in Section 14Conditions of the Offer) fails to be true and correct as of the expiration date of the Offer with the same force and effect as if made on and as of such date; (v) all other representations and warranties of Celera set forth in the Merger Agreement (without giving effect to any references to material adverse effect or materiality qualifications) fail to be true and correct in any respect as of the expiration date of the Offer with the same force and effect as if made on and as of such date, except for representations and warranties that relate to a specific date or time (which need only be true and correct as of such date or time), except where the failure of such representations and warranties of Celera to be so true and correct would not have a Celera Material Adverse Effect; (vi) Celera breaches or fails to perform or comply in any material respect with any other agreement or covenant to be performed or complied with by it under the Merger Agreement, and such breach or failure has not been cured; (vii) since March 17, 2011, a Celera Material Adverse Effect has occurred; (viii) we have not received a certificate of Celera, executed by the Chief Executive Officer and the Chief Financial Officer of Celera, dated as of the expiration date of the Offer, to the effect that the conditions set forth in paragraphs (iii), (iv), (v), (vi) and (vii) above have not occurred; or (ix) the Merger Agreement has been terminated in accordance with its terms. See Section 14Conditions of the Offer for a complete description of the conditions to the Offer. How do I tender my Shares? If your Shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, contact the broker, dealer, commercial bank, trust company or other nominee and request that the broker, dealer, commercial bank, trust company or other nominee tender your Shares to the Purchaser on your behalf before the expiration of the Offer. 5 If your Shares are registered in your name and held in book-entry form (i.e., no stock certificates have been issued to you):  complete and sign the Letter of Transmittal in accordance with the instructions in the Letter of Transmittal or prepare an Agents Message (as defined in Section 2Acceptance for Payment and Payment for Shares);  if using the Letter of Transmittal, have your signature on the Letter of Transmittal guaranteed if required by Instruction 1 of the Letter of Transmittal;  deliver an Agents Message or the Letter of Transmittal, properly completed and duly executed, and any other required documents to the Depositary, at its address on the back of this Offer to Purchase before the expiration of the Offer; and  transfer the Shares through book-entry transfer into the account of the Depositary before the expiration of the Offer. If your Shares are registered in your name and held as physical certificates (i.e., stock certificates have been issued to you):  complete and sign the Letter of Transmittal in accordance with the instructions in the Letter of Transmittal;  have your signature on the Letter of Transmittal guaranteed if required by Instruction 1 to the Letter of Transmittal; and  deliver the Letter of Transmittal properly completed and duly executed, the certificates for such Shares and any other required documents to the Depositary, at its address on the back of this Offer to Purchase, before the expiration of the Offer. If you are a record holder but your stock certificate is not available or you cannot deliver your stock certificate to the Depositary before the Offer expires, you may be able to tender your Shares using the enclosed Notice of Guaranteed Delivery. Please call the Information Agent, D.F. King & Co., Inc., at 212-269-5550 (call collect) or 1-800-347-4750 (toll-free), or the Dealer Manager, Morgan Stanley & Co. Incorporated at 1-855-483-0952 (toll-free) for assistance. See Section 3Procedures for Accepting the Offer and Tendering Shares for more details. Until what time may I withdraw previously tendered Shares? You may withdraw Shares that you have previously tendered in the Offer at any time until the Offer has expired. In addition, unless we accepted your Shares for payment as provided in this Offer to Purchase, you may also withdraw such Shares at any time after May 26, 2011. No withdrawal rights apply to Shares tendered in a subsequent offering period and no withdrawal rights apply during the subsequent offering period with respect to Shares tendered in the Offer and accepted for payment. See Section 4Withdrawal Rights. How do I withdraw previously tendered Shares? If, after tendering your Shares in the Offer, you decide that you do not want to accept the Offer, you can withdraw your Shares by delivering a written notice of withdrawal with the required information to the Depositary before the Offer expires. If you tendered your Shares by giving instructions to a broker, dealer, commercial bank, trust company or other nominee, you must instruct the broker, dealer, commercial bank, trust company or other nominee to arrange for the withdrawal of your Shares, and such broker, dealer, commercial bank, trust company or other nominee must effectively withdraw such Shares while you still have the right to withdraw Shares. See Section 4Withdrawal Rights. 6 Have any stockholders previously agreed to tender their Shares? No. We have not previously entered into any agreements with any stockholders of Celera with respect to the tender of Shares into the Offer. Are there any arrangements between Quest Diagnostics and Celeras officers or other key employees? Yes. On March 17, 2011, Quest Diagnostics entered into an employment agreement with Kathy Ordoñez, the current Chief Executive Officer of Celera, pursuant to which Ms. Ordoñez will serve as Senior Vice President of Quest Diagnostics, contingent upon the completion of the Merger. The agreement has a three-year term, during which Ms. Ordoñez will be entitled to an annual base salary of $500,000, an annual bonus opportunity of 60% of her annual base salary and other compensation and benefits on the same basis as other similarly situated executives of Quest Diagnostics. In exchange for a waiver of claims, including claims for payment under the Celera Executive Change in Control Plan, Ms. Ordoñez will receive a one-time cash payment of $2,286,375. Quest Diagnostics will also recommend to its Compensation Committee that Ms. Ordoñez receive a one-time grant of 20,000 shares of performance-based restricted shares of Quest Diagnostics common stock and a one-time grant of time-vesting restricted shares of Quest Diagnostics common stock equal to $450,000. If Ms. Ordoñezs employment is terminated due to her death or permanent disability she will be entitled to the payment of her earned and unpaid base salary accrued to the date of such termination plus an amount equal to one months additional base salary. If Ms. Ordoñezs employment is terminated by Quest Diagnostics without cause, or if she resigns for good reason prior to the end of the term of the agreement, she will be entitled to receive the greater of (a) a lump sum payment of (i) her base salary for the remainder of the term of the agreement, plus (ii) 18 months of COBRA premiums or (b) the amount to which she would be entitled under the Quest Diagnostics Executive Officer Severance Plan. If Ms. Ordoñezs payments in connection with a change in control would result in a parachute payment within the meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the  Code ), she will be entitled to receive the greater of (a) the full amount due to her after taking into account any excise tax imposed under Section 4999 of the Code or (b) an amount reduced so that no portion of the payments would be subject to the excise tax. Ms. Ordoñez also entered into Quest Diagnosticss standard restrictive covenant agreement. Quest Diagnostics also entered into offer letters with Mr. Michael Mercer, Dr. Michael Zoccoli and Mr. Paul Arata, pursuant to which they will serve as Vice President and General Manager, Berkeley Heart Laboratory, Vice President and General Manager, Products Group, and Vice President, Human Resources and Administration, respectively, contingent upon the completion of the Merger. The terms of the offer letters are substantially similar to one another. The executives are entitled to an annual base salary ($350,000 for Mr. Mercer, $328,000 for Dr. Zoccoli and $297,000 for Mr. Arata), an annual bonus opportunity (40% of annual base salary for Mr. Mercer and Dr. Zoccoli, and 35% for Mr. Arata), and other compensation and benefits on the same basis as other similarly situated employees of Quest Diagnostics. In exchange for a waiver of claims, including claims for payment under the Celera Executive Change in Control Plan, each executive will receive a one-time cash payment equal to 67% of the payment for which they would have been eligible under the Celera Executive Change in Control Plan, and each executive will receive a one-time grant of performance-based restricted stock of Quest Diagnostics common stock equal to the value of 33% of the payment for which he would have been eligible under the Celera Executive Change in Control Plan. If any of Mr. Mercer, Dr. Zoccoli or Mr. Aratas employment is terminated by Celera or Quest other than for cause during the period ending on December 31, 2013, the executive will receive the full residual payment of the performance-based restricted shares at the same time as other participants in the program, and payment under the Quest Diagnostics Senior Officer Severance Plan. If any executive receives payments in connection with a change in control that would result in a parachute payment under Section 280G of the Code, the payments will be treated in the same manner as they are for Ms. Ordoñez described above. Mr. Mercer, Dr.Zoccoli and Mr.Arata also each entered into Quest Diagnosticss standard restrictive covenant agreement. 7 Will the Offer be followed by a merger? Yes, unless the conditions to the Merger are not satisfied or waived. If we accept for payment and pay for all Shares validly tendered and not properly withdrawn pursuant to the Offer, and the other conditions to the Merger are satisfied or waived, the Purchaser will merge with and into Celera. If the Merger takes place, Quest Diagnostics will own all of the Shares, and all of the remaining stockholders of Celera, other than Celera, Quest Diagnostics, the Purchaser, any of their respective direct or indirect wholly-owned subsidiaries and any dissenting stockholders of Celera that properly exercise appraisal rights, will receive the Offer Price, without interest and subject to any required withholding of taxes. See the Introduction. See also Section 11(b)The Merger Agreement and Section 14Conditions of the Offer for a description of the conditions to the Merger and the Offer. If a majority of the Shares are tendered and accepted for payment, will Celera continue as a public company? No. Following the purchase of Shares in the Offer, we expect to consummate the Merger. If the Merger takes place, Celera will cease to be publicly owned. Even if for some reason the Merger does not take place, if we purchase all of the tendered Shares, there may be so few remaining stockholders and publicly held Shares that the Celera Common Stock will cease to be eligible to be traded on The NASDAQ Global Select Market ( NASDAQ ) or other securities exchanges, there may not be an active public trading market for the Celera Common Stock, and Celera may cease to be required to make filings with the SEC or otherwise comply with the SEC rules relating to publicly held companies. See Section 7Possible Effects of the Offer on the Market for the Shares; NASDAQ Listing; Exchange Act Registration; Margin Regulations. If I decide not to tender, how will the Offer affect my Shares? If you decide not to tender your Shares in the Offer and the Merger occurs, you will subsequently receive the same amount of cash per Share that you would have received had you tendered your Shares in the Offer, without any interest being paid on such amount. Therefore, if the Merger takes place, and you do not validly exercise your appraisal rights under Section 262 of the Delaware General Corporation Law, the only difference to you between tendering your Shares and not tendering your Shares is that you will be paid earlier if you tender your Shares. If you do validly exercise your appraisal rights, then you may receive the judicially determined fair value of your Shares in cash. If you decide not to tender your Shares in the Offer and we purchase the tendered Shares, but the Merger does not occur, you will remain a Celera stockholder. However, there may be so few remaining stockholders and publicly traded Shares that the Celera Common Stock may cease to be eligible to be traded on the NASDAQ or other securities exchanges and there may not be an active public trading market for the Celera Common Stock. Also, as described above, Celera may cease to be required to make filings with the SEC or otherwise comply with the SEC rules relating to publicly held companies. See the Introduction and Section 7Possible Effects of the Offer on the Market for the Shares; NASDAQ Listing; Exchange Act Registration; Margin Regulations. What is the market value of my Shares as of a recent date? The closing price for the Shares reported on the NASDAQ was $6.27 per share on March 17, 2011, the last trading day before we announced the Merger Agreement, and $8.27 per share on March 25, 2011, the last full trading day prior to the commencement of the Offer. Before deciding whether to tender, you should obtain a current market quotation for the Shares. 8 How will my outstanding options, restricted stock units, performance awards and shares of restricted stock be treated in the Offer and the Merger? Options to acquire Shares may not be tendered in the Offer. If you wish to tender Shares subject to options, you must first exercise your options (to the extent exercisable) in accordance with their terms in sufficient time to tender the Shares received in the Offer. Under the Merger Agreement, each option to purchase Shares that is unexpired, unexercised and outstanding as of the date on which the Purchaser accepts for payment Shares tendered in the Offer (the date and time of such acceptance for payment, the  Acceptance Time ), shall vest and become exercisable. To the extent not exercised prior to the effective time of the Merger, all outstanding options will be deemed to be exercised, cancelled and converted into the right to receive an amount in cash at the effective time of the Merger or as soon as practicable thereafter, without interest thereon and less any required withholding of taxes, equal to the product of: (a) the aggregate number of Shares subject to such option, and (b) the excess, if any, of the Offer Price over the per share exercise price under such option. See Section 11(b)The Merger Agreement. In accordance with the restrictions applicable to restricted stock units, performance awards and shares of restricted stock, restricted stock units, performance awards and shares of restricted stock may not be tendered in the Offer. At the Acceptance Time, restricted stock units, performance awards and shares of restricted stock will vest and Celera shall deliver unrestricted Shares to the holder of the restricted stock units, performance awards and shares of restricted stock. Any outstanding performance share awards shall vest and be settled at target performance levels. See Section 11(b)The Merger Agreement. What are the material United States federal income tax consequences of tendering my Shares? The receipt of cash for Shares pursuant to the Offer or the Merger will be a taxable transaction for United States federal income tax purposes. In general, a U.S. stockholder that sells Shares pursuant to the Offer or receives cash in exchange for Shares pursuant to the Merger will recognize gain or loss for United States federal income tax purposes equal to the difference, if any, between the amount of cash received and such stockholders tax basis in the Shares sold or exchanged. In general, a non-U.S. holder that sells Shares pursuant to the Offer or receives cash in exchange for Shares pursuant to the Merger will not be subject to U.S. federal income tax in respect of such sale of Shares or receipt of cash, unless such holder has certain connections to the United States. A summary of the material United States federal income tax consequences of the Offer and the Merger is included in Section 5Material United States Federal Income Tax Consequences. You should consult your tax advisor about the tax consequences to you (including the application and effect of any state, local or foreign income and other tax laws) of participating in the Offer and the Merger in light of your particular circumstances. See Section 5Material United States Federal Income Tax Consequences for further details. Will I have the right to have my Shares appraised? Appraisal rights are not available in connection with the Offer, and stockholders of Celera who tender Shares in the Offer will not have appraisal rights in connection with the Merger. If the Merger is consummated, however, each stockholder of Celera whose Shares have not been purchased by the Purchaser pursuant to the Offer, and who has not voted in favor of the adoption of the Merger Agreement, and who otherwise complies with the applicable statutory procedures under Section 262 of the Delaware General Corporation Law, will be entitled to receive a judicial determination of the fair value of the holders Shares (exclusive of any element of value arising from the accomplishment or expectation of the Merger) and to receive payment of such judicially determined amount in cash, together with such rate of interest, if any, as the Delaware court may determine for Shares held by such holder. Any such judicial determination of the fair value of Shares could be based upon considerations other than, or in addition to, the price paid in the Offer and the market value of the Shares. The value so determined could be higher or lower than the price per Share paid by us pursuant to the Offer. You should be aware that opinions of investment banking firms as to the fairness from a financial point of view of the consideration payable in a sale transaction, such as the Offer and the Merger, are not opinions as to fair value under Section 262 of the Delaware General Corporation Law. 9 The foregoing summary of the rights of dissenting stockholders under the Delaware General Corporation Law does not purport to be a complete statement of the procedures to be followed by stockholders of Celera desiring to exercise any available appraisal rights under Delaware law, and is qualified in its entirety by the full text of Section 262 of the Delaware General Corporation Law. See Section 11(e)Appraisal Rights. Who should I call if I have questions about the Offer? Where do I get additional copies of the Offer documents? If you have any questions or need additional copies of the Offer documents, you may call D.F. King & Co., Inc., the Information Agent for the Offer, at 212-269-5550 (call collect) or at 1-800-347-4750 (toll-free). Additionally, if you have questions, you may also call Morgan Stanley & Co. Incorporated, the Dealer Manager for the Offer, at 1-855-483-0952 (toll-free). See the back cover of this Offer to Purchase. 10 To All Holders of Shares of Common Stock of Celera Corporation: INTRODUCTION Spark Acquisition Corporation, a Delaware corporation (the  Purchaser ), is offering to purchase all of the outstanding shares of common stock, par value $0.01 per share (the  Celera Common Stock  or the  Shares ) of Celera Corporation, a Delaware corporation ( Celera ), at a price of $8.00 per Share (the  Offer Price ), net to the holder thereof in cash (without interest and less any required withholding of taxes), upon the terms and subject to the conditions set forth in this offer to purchase (as it may be amended or supplemented from time to time, the  Offer to Purchase ), and in the related letter of transmittal (as it may be amended or supplemented from time to time, the  Letter of Transmittal , and together with this Offer to Purchase, the  Offer ). The Purchaser is a wholly-owned subsidiary of Quest Diagnostics Incorporated, a Delaware corporation ( Quest Diagnostics ). Quest Diagnostics is one of the worlds leading providers of diagnostic testing, information and services. The Offer is being made pursuant to the Agreement and Plan of Merger, dated as of March 17, 2011 (as it may be amended or supplemented from time to time, the  Merger Agreement ), by and among Quest Diagnostics, the Purchaser and Celera. Under the Merger Agreement, after the completion of the Offer and subject to specified conditions, the Purchaser will merge with and into Celera (the  Merger ), with Celera continuing as the surviving corporation and a wholly-owned subsidiary of Quest Diagnostics (the  Surviving Corporation ). When the Merger is completed, each Share then outstanding (other than Shares that are held by Celera, Quest Diagnostics, the Purchaser, any of their respective direct or indirect wholly-owned subsidiaries or Shares held by stockholders who properly exercise appraisal rights under the Delaware General Corporation Law (the  DGCL )) will be converted into the right to receive $8.00, net to the holder in cash, without interest, less any required withholding of taxes. The Merger Agreement is described in detail in Section 11(b)The Merger Agreement. The Celera board of directors (the 
